Pennewill, J.:
We decline to take the case from the jury.
(After the testimony of the defendant had been heard, counsel for the defendant prayed the Court to charge the jury as follows) :
“First. If the jury believe that at the time the defendant came into possession of the money he did not know the owner, their verdict should be not guilty.
“Second. If the jury believe that at the time the defendant came into possession of the money there were no marks upon it indicating who the true owner was. their verdict should be not guilty.
“Third. That before the jury can convict, they must be satisfied beyond a reasonable doubt that at the time the money came into the hands of the defendant he had a felonious intent to appropriate the same to his own use; and that if at that time his intent was not felonious, no subsequent acts of concealment or appropriation would constitute the crime of larceny.”
Pennewill, J.:—charging the jury:
Gentlemen of the jury:—The prisoner at the bar, James Dredden, is charged in this indictment with the larceny of cer*449tain paper money of the value of ten dollars, on the 27th day of May, of the present year, the money being alleged to have been the property of Louis Echrich.
The State claims that the prosecuting witness, Louis Echrich, on the day mentioned, lost the said money on a street in this City; that very soon after the loss the money was found upon the street by the son of the defendant, and within an hour or two after the finding the son gave it to his father upon the demand of the latter. It is contended by the State that at the time the prisoner received the money from his son he knew that the money had been found by the son, and that it was the property of the prosecuting witness, or at least that the circumstances existing at the time were such as to reasonably apprise the prisoner that the money belonged to the prosecuting witness. It is contended therefore that the retention of the money by the father was, under the circumstances, larceny in contemplation of law.
The law applicable to the finder of lost property has been very clearly stated by this Court in the case of State vs. Stevens, 2 Pennewill, 486, as.follows:
“ If the finder knows who is the owner of the lost chattel, or if, from any mark upon it, or from the circumstances under which it was found, the owner could reasonably have been ascertained, then the fraudulent conversion of it to the finder’s use is sufficient evidence to justify the jury in finding the felonious intent constituting a larcency.”
In the case before you the defendant was not the actual finder of the money, and yet if at the time he received the money from his son he knew, or the circumstances then existing were such as to reasonably inform him, that the prosecuting witness, Louis Echrich, was the owner thereof, and notwithstanding such knowledge or means of knowledge, he feloniously appropriated the money to his own use without the consent of the owner, he would be guilty of larceny.
Larceny is the felonious taking and carrying away of the personal property of another with the intent to convert it to the *450taker's use and deprive the owner of the use thereof, without the consent of the owner.
You will observe, therefore, that the felonious intent is a material element of the crime charged; and must be proved beyond a reasonable doubt. We say to you, however, that in order to determine whether the prisoner knew to whom the money belonged and feloniously intended to appropriate it to his own use at the time he received it, you may consider all that was said or done by the prisoner or by others in his presence or hearing, and any other circumstances which would indicate what his actual knowledge and intentions were.
If after a careful consideration of all the evidence you are not satisfied beyond a reasonable doubt that the prisoner feloniously intended to appropriate the money to his own use, your verdict should be not guilty.
Verdict, guilty.